Citation Nr: 1822752	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD) due to military sexual trauma (MST). 

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to an increased rating for coccydynia associated with painful scar, residual of pilonidal cystectomy. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to September 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO had originally adjudicated the Veteran's psychiatric claim as entitlement to service connection for PTSD only.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, that issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDINGS OF FACT

1.  The Veteran has PTSD, and associated major depressive disorder (MDD), panic attacks and disorder, and anxiety, which have been medically attributed to in-service personal assault; the occurrence of the personal assault is supported by evidence of behavior changes.

2.  A diagnosed low back disability has not been shown during the course of the appeal.

3.  Throughout the pendency of the appeal, the Veteran has been in receipt of the maximum schedular rating for coccydynia. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD and associated major depressive disorder (MDD), panic attacks and disorder, and anxiety, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2017).
2.  The criteria for service connection for a low back disability have not been met.  
38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3. There is no legal basis for a schedular rating in excess of 10 percent for coccydynia.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.71a, Diagnostic Code 5298 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).


PTSD
 
Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Associations DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (DSM-V).

In determining whether the Veteran has a current diagnosis of PTSD, the Board acknowledges that mental health professionals are experts, are presumed to know the DSM requirements applicable to their practice, and to have taken the DSM requirements into account in rendering a PTSD diagnosis.  As such, a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen, 10 Vet. App. at 140.

Under 38 C.F.R. § 3.304(f)(5) (2017), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

After reviewing the evidence of record, the Board finds that there is credible supporting evidence that the claimed in-service sexual assault occurred.  In an April 2013 statement, the Veteran reported that she began having anxiety and panic attacks during service as a result of sexual harassment by a fellow trainee and sexual assault by a sergeant during basic training on approximately August 10, 1979.  She stated that as a result of the MST, she began withdrawing socially, had problems completing her duties, and was ultimately discharged early.  The Veteran also indicated that she was seen in service for an overdose of medication and was referred to mental hygiene.  In a July 2013 statement, the Veteran's daughter also reported that the Veteran has a diminished interest in activities, is isolated, and has become increasingly estranged from family. 

Service treatment records reflect that the Veteran had a normal enlistment examination.  However, on August 13, 1979, after the first week of basic training, the Veteran was seen for an overdose of four Dramamine pills and was referred to mental hygiene.  Although she denied being suicidal to the clinician on August 14, 1979, she admitted it was an intentional overdose attempt.  On August 20, 1979, the Veteran reported burning with urination, itching, and foul-smelling vaginal discharge for at least two weeks.  On August 22, 1979, the Veteran sought testing for a gonococcal infection.  In the Veteran's discharge papers, the Field Artillery Commander indicated that the Veteran had a negative attitude and performance.  The Commander noted that the Veteran claimed this was due to her young child not being cared for properly and that she was needed at home; however, he suspected that this was not the case.  


The Board observes that, following service, the Veteran consistently, credibly, and competently reported the in-service trauma to several private and VA clinicians.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that post service medical records can be used to establish the occurrence of a stressor).  At private therapy treatment from March 2013 to May 2013, the Veteran reported a history of anxiety and panic attacks, that she was sexually assaulted in service, and that she was also sexually harassed by the male therapist who treated her during service.  At a July 2013 initial assessment and follow-up visits from August 2013 to November 2013, she reported that she attempted suicide during service due to sexual assault in the military, which she never reported.  Her psychiatrist determined the Veteran had a PTSD stressor of sexual assault in service resulting in a suicide attempt, and diagnosed the Veteran with PTSD.  

Furthermore, a May 2013 statement by the Veteran's licensed professional counselor reflects that the Veteran complained of panic episodes, emotional lability, appetite changes, feelings of withdrawal and fear, and that the onset of her anxiety began with the sexual harassment that occurred in service.  The Veteran had stated that did not receive the treatment she needed and was discharged.  The Veteran had reported that since the incident in service she has been unable to have heathy, established relationships with men due to fear and distrust, and has experienced reoccurring nightmares and generalized unhappiness and anxiety.  

In a July 2013 Disability Benefits Questionnaire, the Veteran's psychotherapist noted diagnoses of PTSD, panic disorder with agoraphobia, anxiety disorder, and major depressive disorder.  She observed that the Veteran met multiple criteria for PTSD including an exaggerated startle response to touch at doctor's office or at VA medical treatment.  The psychotherapist further opined that the Veteran's PTSD, panic attacks and disorder, depression, and anxiety are a direct result of MST she experienced while serving on active duty.  

VA mental health treatment records from June 2013 to August 2013 reflect that the Veteran reported MST in service and was diagnosed with PTSD by a VA psychologist.  

At an April 2014 C&P examination for PTSD, the Veteran reported sexual assault in service with a resulting suicide attempt.  She stated she was referred to a psychiatrist, "mental hygiene," but was never seen by anyone.  The Veteran again reported she was sexually assaulted by a sergeant during basic training and harassed by a fellow trainee.  The examiner determined that the Veteran's reported stressor of MST met Criterion A of PTSD.  The examiner also determined the Veteran met diagnostic Criteria B through H for PTSD.  However, the examiner opined that the Veteran's potential markers were not supportive of sexual assault.  The examiner explained that the Veteran had inconsistent statements regarding the overdose of Dramamine in service as an attempted suicide.  She further reasoned that Veteran's markers of vaginal infection in service suggest sexual activity but are not sufficient to support the claimed sexual assault.  The examiner also stated that the Veteran's reports of the sexual assault and resulting mental health symptoms have been inconsistent.  She further concluded that while the Veteran may have experienced sexual assault and harassment in her lifetime, the in-service markers are not sufficient to support the claim of in-service sexual assault.  The Board finds this conclusion to run afoul of the types of markers envisioned by 38 C.F.R. 3.304(f)(5).   

The Board acknowledges that the exact details of the Veteran's reported stressor have varied.  However, the Veteran has consistently reported the same general event.  In light of the Veteran's consistent statements, her family's statements regarding the changes they observed in her behavior, and the VA treatment records and private treatment records, the Board finds that there is sufficient credible supporting evidence that military sexual trauma occurred.  See Caluza v. Brown, 7 Vet. App. 498,511 (1995). 

The Board finds that there is adequate medical evidence diagnosing the Veteran with PTSD based on the in-service personal assault and adequate medical evidence linking the Veteran's current symptoms and the sexual assault.  The Veteran's private psychiatrist and VA psychologist diagnosed the Veteran with PTSD, MDD panic attacks and disorder, and anxiety.  They determined that the Veteran's military sexual trauma contributed to her PTSD diagnosis.  The Veteran's therapists also opined that the Veteran's sexual assault incurred while in the service and her subjective trauma resulting from the assault and associated symptoms currently meets the criteria for PTSD, MDD, panic attacks and disorder, and anxiety.  

The Board finds that these assessments, provided after interviewing and treating the Veteran, demonstrate a positive causal relationship between the Veteran's currently diagnosed psychiatric disorders and her MST.  The medical evidence of record, which includes service treatment records documenting markers of MST including a drug overdose and decline of work performance, post-service treatment records documenting treatment for PTSD and the Veteran's credible statements of PTSD symptoms since service, also supports her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In light of the foregoing, the Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD, as due to military sexual trauma, and associated MDD, panic attacks and disorder, and anxiety, is granted.  38 U.S.C. §§ 1131, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Low Back Condition

The Veteran asserts that she is entitled to service connection for a low back disability secondary to her service-connected coccydynia.  She has not asserted that her low back pain had its clinical onset in service, or that it is otherwise related to service.

In this regard, service connection may be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

In support of her claim, the Veteran submitted statements explaining that her ability to sit for long periods has become increasingly difficult due to chronic pain in her coccyx area.  She said that while waiting for work approval for an ergonomic chair, she finds herself standing and bending over her computer to work which has started to affect her low back.  She reported that the pain interrupts her sleep.  November 2012 statements submitted by the Veteran's son, daughter, and granddaughter corroborate that the Veteran experiences tailbone pain which makes it uncomfortable for her to sit for extended periods of time. 

The evidence of record does not, however, otherwise support that the Veteran in fact has a current low back disability.  For example, in a November 2012 VA examination report, the VA examiner determined the Veteran had never been diagnosed with a thoracolumbar spine condition.  In addition, although post-service treatment records dated from December 2012 to February 2013 document that the Veteran complained of chronic tailbone pain and chronic low back pain, evaluation consistently revealed no abnormalities.  A January 2013 x-ray of the coccyx revealed a normal coccyx and no evidence of fracture.  Physical examinations revealed normal thoracolumbar findings.  At a January 2013 consultation, the Veteran's chiropractor determined the Veteran had a "grossly normal low back and mechanical pelvic examination that is specifically without finding of adjacent structural pain or dysfunction relatable to her tailbone pain."  The records fail to suggest a low back diagnosis, although the Veteran was diagnosed with chronic coccydynia for which she is already service-connected.  A February 2013 treatment note reveals improved low back pain with use of an ergonomic chair and physical therapy.

At a July 2014 VA examination, the examiner noted that the Veteran was only diagnosed with coccydynia.  The Veteran reported that her back and coxal area become tender and painful and that she sits on her hips to alleviate symptoms, which she contends leads to her low back pain.  However, the examiner stated that imaging studies of the thoracolumbar spine did not show vertebral fracture loss of 50 percent or more or other significant diagnostic findings.  In determining that the Veteran did not have a low back disability related to her service-connected coccydynia, the examiner explained that the Veteran's coccydynia causes pain when sitting but does not alter the biomechanics of the Veteran's low back in such a way as to cause a back condition with a separate and distinct pathology from her already service-connected coccydynia. 

After review of the record, the Board finds that service connection for a low back disability secondary to service-connected coccydynia is not warranted.   

Turning first to the Veteran's statements and statements by her family, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran and her family may be competent to report the manifestation of symptoms of low back pain, they are not competent to provide medical opinions regarding the causes or aggravating factors of that condition.  As they have not shown to have appropriate medical training and expertise, they are not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, their lay assertions in this regard have no probative value.

In addressing the probative evidence of record, the Board finds that the negative opinion of the July 2014 VA examiner, provided after reviewing the claims file and examining the Veteran, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  His conclusion is supported by the medical evidence of record, which includes the service treatment records that are absent diagnoses or treatment for a low back  disability and post-service treatment records that include normal x-ray and physical examinations, including no finding of adjacent structural pain or dysfunction relatable to her tailbone pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.

The most probative evidence indicates that the Veteran does not have a current low back disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of a current low back disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The objective results from the July 2014 VA examination and post-service treatment records show that the Veteran did not have low back pathology that was separate and distinct from the resulting symptoms of her service-connected coccydynia. 

The Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, in this case, the Veteran has not been shown to have a current low back disability distinct from her service-connected coccydynia at any time during the appeal period, or prior to the filing of her claim.  Without probative evidence of a current disability, the claim must be denied.  See Degmetich v. Brown, 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

In sum, the most probative evidence indicates that the Veteran does not have a current low back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for low back disability must be denied.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

II. Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

By way of history, the Veteran was granted service connection for coccydynia associated with painful scar, residual of pilonidal cystectomy in June 2006.  A 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5298 was assigned, effective June 9, 2006.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code will be constructed via the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

The RO has determined that the Diagnostic Code most analogous to the Veteran's coccydynia is Diagnostic Code 5298, which pertains to removal of the coccyx.  Under Diagnostic Code 5298, a 10 percent rating contemplates the removal of the coccyx, partial or complete, with painful residuals and is the maximum rating that can be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5298.   As the Board can identify no more appropriate diagnostic code than 5298 and the Veteran has not identified one, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.  Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran's service-connected coccydynia has been assigned the maximum schedular rating available for removal of the coccyx under 38 C.F.R. §4.71a, Diagnostic Code 5298, and the Veteran has not indicated her symptoms are not contemplated by the schedular criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Thus, there is no legal basis upon which to award more than a single 10 percent rating.  In light of the above, the Veteran's appeal as to this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER


Service connection for PTSD and MDD is granted. 

Service connection for a low back disability is denied. 

A rating in excess of 10 percent for coccydynia is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


